DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Species I, claims 1-14 and 16, in the reply filed on 03/26/2021 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: in ¶ [0062], ln. 5, "outer ring 12" should read 'outer ring 15' in accordance with line 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a 
Such claim limitation(s) is/are:
“a control device, which is configured to control the stations” (clm. 1)
The term “device” is a generic placeholder (nonce term) and is coupled to the functional language “which is configured to control the stations”, and the term “control” does not explicitly or implicitly define any particular structure of the device; therefore, the limitation passes the three-prong test and should be interpreted under 35 U.S.C. 112(f).
However, the limitation cannot be interpreted under 35 U.S.C. 112(f) because the specification appears to be devoid of any structure that can reasonably be interpreted as a control device. If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: there is no antecedent basis in the claim for “the respective station” (ln. 6), “the stations necessary for production” and “the other stations” (ln. 11, 12, respectively). And it is unclear if the necessary stations and other stations are included in the “number of stations”, or are they additional?

Furthermore, the claim limitation “a control device, which is configured to control the stations” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification appears to be devoid of any structure that can reasonably be interpreted as a control device.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 3: it is unclear if the “at least one receptacle” is intended to be the same as or additional to the at least one receptacle recited in claim 1, line 7.
	Regarding claim 5: it is unclear if the “two different coin types” are included in the “coins of different types” (clm. 1, ln. 2) or additional to them. And it is unclear if “each coin type” (clm. 5, ln. 4) is referring only to the two different coin types or both the “coins of different types” and the “two different coin types”.
	Regarding claim 6: it is unclear what structure the term “which” (ln. 3, 4) is referring to. Is it referring to the “second transporting device” or the “number of stations”?
	Regarding claim 8: it is unclear if “one station” is in reference to one of the “number of stations” (clm. 1), the “at least one stamping station” (clm. 6), or an additional station.
	Regarding claims 9 and 13-14: it is unclear if “the stations” is referring to the “number of stations”, “the stations necessary for production”, or “the other stations” recited in claim 1.
	Further regarding claim 9: it is unclear what structure the term “that” (ln. 4) is referring to. Is it referring to the “first transporting device” or the “the stations”?
	Regarding claim 11: it is unclear if the “working stroke of the press ram” is intended to be different than the “stroke movement of the press ram” of claim 10.
	Regarding claim 12: it is unclear if the “at least one receptacle” of the “component” is intended to be different than the “at least one receptacle” of the “second transporting device” present in claim 6.
	Further regarding claim 13: it is unclear if “each station” is referring to the “number of stations”, “the stations necessary for production”, or “the other stations” recited in claim 1.
	Regarding claim 14: it is unclear if “at least four stations” is referring to the “number of stations”, “the stations necessary for production”, or “the other stations” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasamori (JP H0271958 A).
Regarding claim 1: Sasamori discloses An installation for processing round blank parts in the production of coins of different types in each case from at least round blank part (NOTE; the recitation “for processing round blank parts in the production of coins of different types in each case from at least round blank part” is merely the intended use of the installation and, accordingly, is not being given patentable weight), said installation comprising:
a number of stations (stations 12-12e, 13-13c, 14-15, fig. 1, 3), which are configured to supply the at least one round blank part (A, B) to a first transporting device (table 11) or to process, measure or test said at least one round blank part in the respective station (see fig. 3, stations 14-15 are configured to supply different types of blanks A, B and all other stations are for processing the blanks; also see pg. 3, ln. 82-89),
wherein the first transporting device (11) has at least one receptacle (21a-21f, 22a-22d) for the at least one round blank part (A, B, respectively) to be transported and is configured to transport the at least one round blank part between the stations (see fig. 3 and pg. 3, ln. 106-107),
a control device (18, fig. 1, 4), which is configured to control the stations and to activate the stations necessary for production of the coin type and to deactivate the other stations depending on the type of coin to be produced (see pg. 3, ln. 82-89, 93-94, 104-105, 114-117, which explains that the control unit 18 runs a built in program according to which type of blank A, B is to be processed and stations 12a-12e only do work on type A while stations 13a-13c only do work on type B, and a sensor recognizes and indicates what type is to be processed and activates/deactivates the appropriate stations; thus, for example, when type A blanks are to be processed stations 13a-13c are, or remain, deactivated; also note that “for production of the coin type” is an intended use limitation and thus is not being given patentable weight),
and wherein the control device (18) is configured to control the first transporting device (11) and to specify the order in which the at least one round blank part (A, B) used for production of the coin type is transported between the stations (stations 12-12e, 13-13c, respectively) depending on the type of the coin to be produced (see pg. 3, ln. 82-89, 93-94, 104-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (DE 10057000 A1), in view of Sasamori.
Regarding claim 1: Sato discloses An installation for processing round blank parts in the production of coins of different types in each case from at least round blank part (NOTE; the recitation “for processing round blank parts in the production of coins of different types in each case from at least round blank part” is merely the intended use of the installation and, accordingly, is not being given patentable weight), said installation comprising:
a number of stations (S1, S’1, S2-S4, fig. 9-10, 12-16), which are configured to supply the at least one round blank part (the blanks shown within chutes 22, 24, 26, 28) to a first transporting device (50) or to process, measure or test said at least one round blank part in the respective station (see fig. 9, 12, the station S’1 is configured to supply the blank parts 5 to the blank holder 52 of the first transporting device 50; see fig. 9, 13 which shows a process station – transfer station S2 – placing the blanks parts 5 within blank parts 3; see fig. 9, 14-15 which illustrates blank parts 3, 5 being subjected to a pressing process by the station at S3; also see ¶ [0043]),

Sato is silent regarding a control device, which is configured to control the stations and to activate the stations necessary for production of the coin type and to deactivate the other stations depending on the type of coin to be produced,
and wherein the control device is configured to control the first transporting device and to specify the order in which the at least one round blank part used for production of the coin type is transported between the stations depending on the type of the coin to be produced.
However, Sasamori teaches an installation for processing round blank parts (A, B, fig. 3; ¶ [0001], ln. 20-22) comprising two sets of stations (12a-12e, 13a-13c), each set for processing a different kind of blank part; and a control device (18, fig. 1, 4), which is configured to control the stations and to activate the stations necessary for production of the product type and to deactivate the other stations depending on the type of product to be produced (see pg. 3, ln. 82-89, 93-94, 104-105, 114-117, which explains that the control unit 18 runs a built in program according to which type of blank part A, B is to be processed and stations 12a-12e only do work on type A while stations 13a-13c only do work on type B, and a sensor recognizes and indicates what type is to be processed and activates/deactivates the appropriate stations; thus, for example, when type A blanks are to be processed stations 13a-13c are, or remain, deactivated),
and wherein the control device (18) is configured to control the first transporting device (11) and to specify the order in which the at least one round blank part (A, B) used for production of the product type is transported between the stations (stations 12-12e, 13-13c) depending on the type of the product to be produced (see pg. 3, ln. 82-89, 93-94, 104-105, which explains that the control unit 18 runs a built in program according to which type of coin A, B is to be processed and stations 12a-12e only do work on type A while stations 13a-13c only do work on type B; thus, the control unit specifies the order in which the blank parts is transported between the stations; e.g. when type A blank is being processed stations 13a-13c are inactive and the blank is transferred through/past those stations without any processing done by those stations).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sato with additional processing stations configured to process a different type of coin, and a control device configured to activate/ deactivate the appropriate stations according to the coin to be processed while specifying the order the blank parts are transported between the stations, thereby configuring Sato to produce multiple kinds of coins, as taught by Sasamori.
Regarding claim 2, which depends on claim 1: Sato discloses that the first transporting device (50, fig. 9) comprises a first turntable (¶ [0061], “turntable body 50”).
Regarding claim 4, which depends on claim 1: Sato discloses at least one stamping station (S3) configured to stamp a coin (fig. 9, 14-15 show pressing station S3 which stamps the blank parts 3, 5 to form the finished coins 1 in fig. 16; ¶ [0072], ln. 689).
Regarding claim 6, which depends on claim 4: Sato discloses a second transporting device (40, fig. 9) having a number of the stations (device 40 has stations S1-S4), which has at least one receptacle (42a) for the at least one round blank part to be transported and which is configured to transport the at least one round blank part to the at least one stamping station (embossing/pressing stage S3, fig. 9, 14-15; ¶ [0072], ln. 689).
Regarding claim 7, which depends on claim 6: Sato discloses that the second transporting device (40, fig. 9) comprises a second turntable (¶ [0061], “turntable body 40”).
Regarding claim 8, which depends on claim 6: Sato discloses that one station is embodied as a transfer station (S2, fig. 9, 13), which is configured to transfer the at least one round blank part (5) from the first transporting device (50) to the second transporting device (40) (see fig. 9, 13 which illustrates the blank part 5 being transferred from the blank holder 52 of the first transporting device 50 to within the blank part 3 located in the blank holder 42 of the second transporting device 40).
Regarding claim 9, which depends on claim 8: the modification of Sato in view of Sasamori set forth in claim 1 above is silent regarding the control device being configured to control the first transporting device in such a way that the at least one round blank part is transported between the stations in a first clock pulse, and in that the control device is configured to control the second transporting device in such a way that the at least one round blank part is transported in a second clock pulse.
However, Sasamori further teaches that the control device is configured to control the transporting device (11, fig. 3) in such a way that a blank part is transported in a first clock pulse (60 degree increments) or in a second clock pulse (90 degree increments) (see fig. 3; pg. 3, ln. 102-105), depending on the type of blank part A, B to be processed (pg. 3, ln. 106-108).
Since it has already been established in claim 1 above that it would have been obvious to provide Sato with a control device and additional stations for producing different types of coins as taught by Sasamori, then it also would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to position the stations at 60 or 90 degree intervals around the turntables (40, 50) of Sato, and to control the turntables to operate in a first and second clock pulse of 60 or 90 degrees depending on the type of coin to be produced, thereby providing Sato with the means and method for producing different types of coins in accordance with the teachings of Sasamori.
Regarding claim 13, which depends on claim 1: the modification of Sato in view of Sasamori set forth in claim 1 above is silent regarding each station (S1, S’1, S2-S4, fig. 9) being arranged at a predefined station place of at least one of the first transporting device (50, fig. 9 of Sato) and a second transporting device (40), wherein the allocation of the stations with the station places is maintained independently of the coin type to be produced. NOTE: the specification (¶ [0058]) explains that “independently of the coin type” means that the stations remain fully constructed regardless of which coin is to be produced and are merely deactivated depending on the coin to be produced).
Sasamori further teaches that the transporting device (turntable 11, fig. 3) is controlled by the control device to intermittently rotate at increments of 60 or 90 degrees between stations (12a-12e, 13a-13c, respectively) depending on the blank part to be processed (see fig. 
Since it has already been established in claim 1 above that it would have been obvious to provide Sato with a control device and additional stations for producing different types of coins as taught by Sasamori, then it also would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Sato such that the stations remain fully constructed positions located at 60 and 90 degrees around the transporting devices (40, 50) of Sato, and such that each of the transporting devices (40, 50) are controlled to operate in a first and second clock pulse of 60 or 90 degrees depending on the type of coin to be produced, thereby providing Sato with an effective and efficient means and method of producing coins of different types in accordance with the teachings of Sasamori.
Regarding claim 14, which depends on claim 1: Sato discloses that the stations (S1, S’1, S2-S4, fig. 9) are arranged adjacently along a circular path of at least one of the first transporting device (50) and a second transporting device (40).
Regarding claim 16, which depends on claim 1: Sato discloses that at least four stations are provided (see fig. 9, five stations S1, S’1, S2, S3, S4 are provided).

Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (DE 10057000 A1), hereinafter ‘Sato’, in view of Sasamori, and further in view of Nakano (JP H1014626 A).
Regarding claim 3, which depends on claim 1: the modification of Sato in view of Sasamori set forth in claim 1 above is silent regarding a component of the first transporting device comprising at least one receptacle can be exchanged depending on the coin type to be produced.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato such that the blank holders (42, 52, fig. 9) are configured to be exchanged depending on the outer diameter of the coin to be produced, thereby configuring Sato for the production of coins having different diameters which further improves the overall capabilities of Sato.
Regarding claim 5, which depends on claim 4: the modification of Sato in view of Sasamori set forth in claim 1 teaches at least one of a separate stamping station is provided for each of two different coin types (Sato discloses a stamping station S3, fig. 9, 14-15; and Sasamori teaches providing stations 12a-12e for processing blanks A and stations 13a-13c for processing blanks B), but said modification is silent regarding the at least one stamping station having an exchangeable stamping tool for each coin type.
However, Nakano teaches a stamping station (40, fig. 5(I), 5(II)) comprising a stamping tool (anvil 41, and piston 42) that can be replaced based on the desired diameter of the circular protrusions (49, 50, respectively) to be used (also see ¶ [0029], [0031]). Nakano further teaches that the stamping station (40) plastically deforms the outer diameter portion of the disk B (¶ [0026]), which can have different diameters (¶ [0025]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato such that the anvil and piston of at least one stamping station can be changed, thereby providing means of plastically deforming the outer diameter portion of round blank parts having different diameters, as taught by Nakano.
Regarding claim 12, which depends on claim 6: the modification of Sato in view of Sasamori set forth in claim 1 above is silent regarding a component of the first transporting device comprising at least one receptacle that can be exchanged depending on the coin type to be produced.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato such that the blank holders (42, 52, fig. 9) are configured to be exchanged depending on the outer diameter of the coin to be produced, thereby configuring Sato for the production of coins having different diameters which further improves the overall capabilities of Sato.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Sasamori, and further in view of Schenk, Jr. (US 3,061,913 A), hereinafter ‘Schenk’.
Regarding claim 10, which depends on claim 9: Sato discloses at least one stamping station (S3, fig. 9, 14-15) comprises a stamping press including a press ram (471, fig. 14-15).
The modification of Sato in view of Sasamori set forth in claims 1 and 9 above is silent regarding wherein the second clock pulse is adapted to the stroke movement of the press ram of the stamping press.
However, Schenk teaches a press comprising a press ram (12, fig. 1) and a turntable (11) (col. 1, ln. 65-66, 69-70), wherein the clock pulse of the turntable is adapted to the stroke movement of the press ram (col. 4, ln. 10-14, and ln. 29-38, “the ram is moved downwardly”, “upon the withdrawal of the ram, the table advances all jigs to the next station…whereupon the ram descends again to compact a work unit”). Schenk further teaches that this provides the benefit of high production capacity and low cost of operation (col. 5, ln. 1-11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Sato such that the clock pulses of each of the transporting devices (40, 50) is adapted to the stroke movement of the press ram (47), thereby obtaining the benefit of high production capacity and low cost of operation, as taught by Schenk.
Regarding claim 11, which depends on claim 10: the modification of Sato in view of Schenk set forth in claim 10 above results in the stamping station (S3, fig. 9, 14-15) of Sato being configured such that with each working stroke of the press ram (47) a round blank that is to be stamped and that consists of at least one round blank part (3, 5) is providing in the stamping press between a lower tool (472) and an upper tool (471) of the stamping press (see fig. 14-15) (also see Schenk at col. 4, ln. 10-14, and ln. 29-38, “the ram is moved downwardly”, “upon the withdrawal of the ram, the table advances all jigs to the next station…whereupon the ram descends again to compact a work unit”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725